836 F.2d 551
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl E. WRIGHT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 86-4023.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1987.

Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Circuit Judges, and EDWARD H. JOHNSTONE, Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, a pro se federal prisoner, appeals the judgment of the district court denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence.


3
Upon review, we hereby affirm the judgment of the district court denying petitioner's 28 U.S.C. Sec. 2255 motion to vacate sentence for the reasons set forth in its memorandum opinion and order of October 20, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation